OPINION — AG — ** SPOUSES — HOMESTEAD EXEMPTIONS ** IF A HUSBAND AND WIFE ARE IN TRUTH AND FACT SEPARATED, THE MERE FACT THAT THEIR MARRIAGE HAS NOT BEEN DISSOLVED WILL 'NOT' PREVENT EACH OF THEM FROM BEING ENTITLED TO A HOMESTEAD EXEMPTION FROM AD VALOREM TAXES ON DIFFERENT TRACTS OF LAND, IF EACH OF THEM IS OTHERWISE QUALIFIED UNDER THE PROVISIONS OF 68 Ohio St. 33 [68-33] ET SEQ., AS AMENDED. (PROPERTY, OWNERSHIP, CONTROL, HOMES, RESIDENCE) CITE: ARTICLE XIIA, SECTION 1, ARTICLE XIIA, SECTION 2, OPINION NO. FEBRUARY 9, 1937 — ? 68 Ohio St. 33 [68-33] (JAMES P. GARRETT)